Title: To John Adams from James McHenry, 15 October 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 15 Octbr. 1798

I had the honour to receive your letter of the 30th of Septr. ulto. inclosing commissions for the three Major Generals of the army of the United States, signed and dated on the same day.
In contemplating the communications which may be expected from this department, at the time of presenting his commission to each of the Generals, I found myself embarrassed respecting the course you meant I should pursue upon the occasion. It was my earnest wish to avoid the renewal of a subject, that had already been attended with too many unpleasant circumstances, by returning the question upon you for more precise instructions. After considerable deliberation, I at last was induced to transmit the commissions to Generals Hamilton & Knox, and to inform them, that I considered the order of nomination and approval by the Senate as determining their relative rank.
I have also written to Generals Hamilton and Knox, calling them into service, and soliciting their presence, as soon as possible, and in all events by the 10th of November proximo. This measure has appeared to me indispensable, the mode proposed in my letter of the 4th of August ulto. for selecting proper characters as officers, for the new regiments being now impracticable, without postponing the appointments to a very late period. It would be desireable also, that I should be authorised to require the attendance of General Washington.
My design is, to derive from the knowledge the generals may have of the several characters, who have applied for military appointments, and others disposed to enter into the army, effectual and necessary aid, in the selection and application of the most suitable characters to the different grades, and to prepare in conjunction with them, a list for your final determination; and also to avail myself of their knowledge and experience in digesting a report to be submitted for your approbation—relative to the measures necessary to be pursued, to give efficacy and ensure success to the recruiting service, to the distribution of the military force of the United States;—the most certain, regular and œconomical mode of provisioning the recruits and the troops in the field;—the quantity and kinds of artillery, military stores and other articles necessary to be procured in addition to what we already have in our magazines and arsenals, and the proper places for occasional or permanent deposits of the same. I also purpose to assign to the two Major Generals Hamilton and Knox such branches of the military service as were suggested in my letter of the 4th of August ulto.
I should, Sir, certainly consider it my duty to report to you upon the several subjects above stated, without the assistance of the general officers; but it is beleived to be the practice, and a judicious and salutary practice, in every government in Europe, for the minister of war to avail himself of the opinions and aid of the most experienced military officers of the country, and to prepare in concert with the most confidential of them, plans of campaigns, and all great arrangements connected with the military service. By thus setting out with a system, and calculating its expences, we shall be better prepared to met them, and will only be liable to embarrassment in consequence of the unforeseen exigencies, which are the inevitable attendants upon a state of warfare.
I take the liberty of respectfully suggesting the censure, which will attach particularly to the department of war, should the appointment of the officers for the new regiments, and in consequence, the recruiting service, be longer delayed; that complaints are accumulating from all quarters, and that the ardor of the country may soon subside to a temperature unfavourable to the attainment of soldiers from the most eligible description of our citizens; and that with all the expedition which can be used in this business, I have my apprehensions whether recruiting can be commenced, as things are situated, before the meeting of Congress. Permit me therefore to observe, that the presence of the President appears both important and desireable to give the utmost facility and effect to these measures
With the greatest respect I have the honour to be Sir / Your most ob & hble st.

James McHenry